Title: [April 1767]
From: Adams, John
To: 



      April 4th. 1767.
      
      
       Suits generally Spring from Passion. Jones vs. Bigelow, Cotton and Nye arose from Ambition. Jones and Bigelow were Competitors for Elections in the Town of Weston, Cotton and Nye were Rivals at Sandwich. Such Rivals have no Friendship for each other. From such Rivalries originate Contentions, Quarrells and Suits. Actions of Defamation are the usual Fruits of such Competitions. What affection can there be between two Rival Candidates for the Confidence of a Town. The famous Action of slander at Worcester between Hopkins and Ward, of Rhode Island, Sprouted from the same Stock. There the Aim was at the Confidence of the Colony.
       Poor Nye of Sandwich, seems dejected. I should suspect by his Concern that Cotton gained Ground vs. him. He seems to be hipp’d. It fretts and worries and mortifies him. He cant sleep a Nights. His Health is infirm.
       Cotton is insane, wild. His Proposal of giving his House and Farm at Sandwich to the Province, is a Proof of Insanity. He has Relations that are poor. Jno. Cotton is now poor enough. He has a Brother Josiah Cotton the Minister whom he procured to be removed to Woburn, and thereby to be ruin’d, who is very poor, maintained by Charity. Roland was Josiahs ruin; yet he did not choose to give his Estate to Josiah. Besides his Behaviour at Boston upon that occasion, was wild. His sitting down at the Council Table with his Hat on and Calling for his Deed and a Justice to acknowledge it, when the Council was sitting.
       Cottons Method of getting Papers Signed by Members, in order to demolish poor Nye is new. The Certificate from Murray and Foster if genuine is a mean, scandalous Thing. It was mean in Murray and Foster to sign that Paper. For one Representative to give a Constituent a Weapon to demolish another Rep., is ungentlemanlike.
      
      
       
        
   
   First regular entry in “Paper book No. 14” (D/JA/14), though preceded by the detached notes on legal cases which have been inserted above under date of July 1766.


       
       
        
   
   The case of Roland Cotton v. Stephen Nye, the latter of whom had succeeded the former as representative from Sandwich in the General Court in 1761, was an action for defamation. The plaintiff was awarded damages in Barnstable Inferior Court in April. JA appealed for the defendant to the Superior Court at its Barnstable session in May but again lost; see the entries 
          for 16 and 17
          
          May, below. Paine and Otis served as Cotton’s counsel. Nye was obliged to pay £7 damages and £15 13s. 5d. costs. (JA, List of Cases in Bristol, Plymouth, and Barnstable Courts, 1764–1767, and notes on Cotton v. Nye, Adams Papers, Microfilms, Reels 184, 185; Superior Court of Judicature, Minute Book 82).


       
      
      

      1767 April 8th. Wednesday.
      
      
       Mounted my Horse in a very Rainy Morning for Barnstable leaving my Dear Brother Cranch and his family at my House where they arrived last Night, and my Wife, all designing for Weymouth this Afternoon to Keep the fast with my father Smith and my Friend Tufts.— Arrived at Dr. Tufts’s, where I found a fine Wild Goose on the Spit and Cramberries stewing in the Skillet for Dinner. Tufts as soon as he heard that Cranch was at Braintree determined to go over, and bring him and Wife and Child and my Wife and Child over to dine upon wild Goose and Cramberry Sause.
       Proceeded without Baiting to Jacobs’s where I dined. Lodged at Howlands. Rode next day, baited at Ellis’s, dined at Newcombs and proceeded to Barnstable, lodged at Howes’s and feel myself much better than I did when I came from Home. But I have had a very wet, cold, dirty, disagreable Journey of it.—Now I am on the stage and the scene is soon to open, what Part shall I act?—The People of the County I find are of opinion that Cotton will worry Nye. But Nye must come off, with flying Colours.
      
     